Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 2/17/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/VICKIE Y KIM/Supervisory Patent Examiner, Art Unit 1777 
                                                                                                                                                                                                       Claim Status
Claims 1-4, 9, 11, 25-27, 29-31, 34-36, 38-39, 75, and 87 are pending.  Claims 3, 30, and 36 are withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 9-11, 25-27, 29, 31, 34-35, 38-39, 75, and 87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the limitation “wherein the predetermined pattern comprises both an increase in average pore diameter with increasing distance from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material and a decrease in average pore diameter with increasing distance from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material” renders the claim indefinite.  It is not clear how the average pore diameter can both increase and decrease over the same portion of material (from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material).  It is not clear how a predetermined pattern can comprise both an increase in average pore diameter and a decrease in average pore diameter over the same distance and orientation of material.  Claims 2, 4, 9-11, 25-27, 29, 31, 34-35, 38-39, 75, and 87 are rejected as well.  
In regard to claim 27, the limitation “wherein the predetermined pattern comprises both an increase in average pore diameter with increasing distance from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material and a decrease in average pore diameter with increasing distance from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material” renders the claim indefinite.  It is not clear how the average pore diameter can both increase and decrease over the same portion of material.  It is not clear how a predetermined pattern can comprise both an increase in average pore diameter and a decrease in average pore diameter over the same distance and orientation of material.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 9, 11, 25, 26, 34-35, 75, and 87 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO2014/201033 by Wyndham et al. (Wyndham). 
In regard to claim 1, Wyndham teaches a chromatographic material (abstract).  Wyndham teaches a chromatographic core material having a primary surface and multiple layers of a chromatographic surface material (P3/L24-27).  Wyndham teaches each layer of the one or more layers of a chromatographic surface material independently has an average pore diameter of 20 to 1500 Angstroms (P41/L22-28; P45/L4-12).  
Wyndham teaches a predetermined pattern comprises an increased or decreased average pore diameter near the surface of the material (P44/L32-35).  
In regard to claim 2, Wyndham teaches the material is in the form of a particle (P3/L24-27). 
In regard to claim 4, Wyndham teaches the material is in the form of a superficially porous material (P3/L24-27). 
In regard to claim 9, Wyndham teaches the chromatographic core material is an inorganic material, an organic material, or an inorganic/organic hybrid material (P22/L15-17). 
In regard to claim 11, Wyndham teaches the chromatographic core material has the formula I (P24/L10 ).  Wyndham teaches the chromatographic core material has formula II (P25/L10 to P26/L3).  Wyndham teaches the chromatographic core material has to formula III (P26/L4-22). 
In regard to claim 25, Wyndham teaches the predetermined pattern comprises an increase in average pore diameter with increasing distance from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material (P44/L32-35).  
In regard to claim 26, Wyndham teaches the predetermined pattern comprises a decrease in average pore diameter with increasing distance from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material (P44/L32-35).
In regard to claim 34, Wyndham teaches each layer of the one or more layers of a chromatographic surface material independently has an average pore volume of 0.15 to 1.5 cm3/g (P46/L9-10).  Wyndham teaches the average pore volume of the layers varies in a predetermined pattern with increasing distance from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material (P45/L20-25). 
In regard to claim 35, Wyndham teaches an increase in average pore volume with increasing distance from the primary surface of the core (P45/L20-25).
In regard to claim 75, Wyndham teaches the material further comprises a surface modification and wherein the material has been surface modified (P11/L34 to P12/L2). 
Regarding limitations recited in claim 75, which are directed to method of making said chromatographic material (e.g. “by coating with a polymer by a combination of organic group and silanol group modification”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the chromatographic material as recited in the claims is the same as the chromatographic material disclosed by the prior art, as set forth above.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
In regard to claim 87, Wyndham teaches a chromatographic device (abstract).  Wyndham teaches an interior channel for accepting a packing material (abstract; P3/L34 to P4/L4).  Wyndham teaches a packed chromatographic bed comprising the chromatographic material of claim 1 (abstract; P3/L34 to P4/L4). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 27, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/201033 by Wyndham et al. (Wyndham), as noted above.
In regard to claim 27, Wyndham teaches the limitations as noted above.  Wyndham teaches the predetermined pattern comprises an increase or decrease in average pore diameter with increasing distance from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material (P44/L32-35).  Wyndham does not explicitly teach the predetermined pattern comprises both an increase in average pore diameter with increasing distance from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material and a decrease in average pore diameter from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material.
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate an increased and decreased average pore diameter from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material in order to suit particular applications and achieve desired separations.  One of ordinary skill in the art would be motivated to tune the average pore diameter into the desired pattern, from the chromatographic core material to the outermost surface, in order to optimize separations, increase efficiency, and reduce costs.  
In regard to claim 29, Wyndham teaches the limitations as noted above.  Wyndham teaches each layer of the one or more layers of a chromatographic surface material independently has a specific surface area of 25 to 1100 m2/g (P87/L29-32).  Wyndham does not explicitly teach the specific surface area of the one or more layers of a chromatographic surface material varies with increasing distance in a predetermined pattern from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material. 
As the amount of sample processed and chromatographic properties are variables that can be modified, among others, by adjusting said specific surface area relationship, the specific surface area relationship would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed surface area relationship cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the surface area relationship in the material of Kirkland to obtain the desired balance between the amount of sample processed and chromatographic properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regard to claim 31, Wyndham teaches the limitations as noted above.  Wyndham does not explicitly teach the predetermined pattern comprises a decrease in specific surface area with increasing distance from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material.
As the amount of sample processed and chromatographic properties are variables that can be modified, among others, by adjusting said specific surface area relationship, the specific surface area relationship would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed surface area relationship cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the surface area relationship in the material of Kirkland to obtain the desired balance between the amount of sample processed and chromatographic properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Claim 1-2, 4, 9, 11, 25-27, 29, 31, 34-35, and 38-39, 75, and 87  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2007/0189944 by Kirkland et al. (Kirkland) in view of WO2014/201033 by Wyndham et al. (Wyndham).
In regard to claim 1, Kirkland teaches a chromatographic material having porosity (abstract; solid core, outer porous shell; [0026]).  
Kirkland teaches a chromatographic core material having a primary surface and multiple layers of a chromatographic surface material (abstract; solid core, outer porous shell, plurality of colloidal nanoparticles, multi-multilayering method).
Kirkland teaches each layer of the one or more layers of a chromatographic surface material independently has an average pore diameter of 20 to 1500 Angstroms ([0057]). Kirkland teaches multiple layers (abstract; [0026]; [0057]).  Kirkland teaches small nanoparticles make up a porous shell with smaller pores and higher surface areas; Kirkland teaches larger nanoparticles make up a porous shell with larger pores and smaller surface area ([0057]).  Kirkland teaches a random pore structure with a relatively broad pore size distribution ([0035]).  Kirkland teaches superficially porous particles with random pore structure and broad pore size distribution ([0013]).  Kirkland teaches it is desirable to provide superficially porous particles with desirable properties to provide particles that can be formed into packed bed that are more efficient and rugged ([0013]). 
Kirkland does not explicitly teach the average pore diameter of one or more layers of a chromatographic surface material varies in a predetermined pattern from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material; including either an increase in average pore diameter from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material; a decrease in average pore diameter from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material; or both an increase in average pore diameter from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material and a decrease in average pore diameter from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material. 
Wyndham teaches a chromatographic material (abstract).  Wyndham teaches a core shell material (P1/L13-19).  Wyndham teaches a superficially porous particle (abstract).  Wyndham teaches pore diameter is optimized to suit particular applications, such as small and large molecule separations (P1/L34 to P2/L1).  Wyndham teaches increased or decreased average pore diameter near the surface of the material (P44/L32-35).  Wyndham teaches increased efficiency and performance (P2/L33-35).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate an increase or decrease average pore diameter from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material, as taught by Wyndham, in the material of Kirkland in order to suit particular applications and achieve desired separations.  One of ordinary skill in the art would be motivated to tune the average pore diameter, from the chromatographic core material to the outermost surface, in order to optimize separations, increase efficiency, and reduce costs.  
In regard to claim 2, Kirkland teaches the material is in the form of a particle (abstract; microparticles). 
In regard to claim 4, Kirkland teaches the material is in the form of a superficially porous material (abstract; solid core, outer porous shell). 
In regard to claim 9, Kirkland teaches the chromatographic core material is an inorganic material, an organic material, or an inorganic/organic hybrid material ([0038]-[0040]). 
In regard to claim 11, Kirkland teaches the chromatographic core material has the formula I ([0038]-[0040]). 
In regard to claim 25, Wyndham teaches the predetermined pattern comprises an increase in average pore diameter with increasing distance from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material (P44/L32-35).  
In regard to claim 26, Wyndham teaches the predetermined pattern comprises a decrease in average pore diameter with increasing distance from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material (P44/L32-35).
In regard to claim 27, Wyndham teaches the predetermined pattern comprises an increase or decrease in average pore diameter with increasing distance from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material (P44/L32-35).  Wyndham does not explicitly teach the predetermined pattern comprises both an increase in average pore diameter with increasing distance from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material and a decrease in average pore diameter from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material.
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate an increased and decreased average pore diameter from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material, as taught by Wyndham, in the material of Kirkland in order to suit particular applications and achieve desired separations.  One of ordinary skill in the art would be motivated to tune the average pore diameter into the desired pattern, from the chromatographic core material to the outermost surface, in order to optimize separations, increase efficiency, and reduce costs.  
In regard to claim 29, Kirkland teaches each layer of the one or more layers of a chromatographic surface material independently has a specific surface area of 25 to 1100 m2/g ([0057]).  Kirkland does not explicitly teach the specific surface area of the one or more layers of a chromatographic surface material varies with increasing distance in a predetermined pattern from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material. 
Kirkland teaches smaller nanoparticles making up the shell material result in higher surface areas and larger nanoparticles result in lower surface areas ([0057]).  Kirkland teaches a range of surface area provides the basis for superior applications based on molecules; the range of surface area permits the use of relatively large amounts of sample for separation without the so-called sample overloading problem which results in poor chromatographic properties ([0057]).  
As the amount of sample processed and chromatographic properties are variables that can be modified, among others, by adjusting said specific surface area relationship, the specific surface area relationship would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed surface area relationship cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the surface area relationship in the material of Kirkland to obtain the desired balance between the amount of sample processed and chromatographic properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regard to claim 31, Kirkland does not explicitly teach the predetermined pattern comprises a decrease in specific surface area with increasing distance from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material.
Kirkland teaches smaller nanoparticles making up the shell material result in higher surface areas and larger nanoparticles result in lower surface areas ([0057]).  Kirkland teaches a range of surface area provides the basis for superior applications based on molecules; the range of surface area permits the use of relatively large amounts of sample for separation without the so-called sample overloading problem which results in poor chromatographic properties ([0057]).  
As the amount of sample processed and chromatographic properties are variables that can be modified, among others, by adjusting said specific surface area relationship, the specific surface area relationship would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed surface area relationship cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the surface area relationship in the material of Kirkland to obtain the desired balance between the amount of sample processed and chromatographic properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regard to claim 34, Kirkland teaches the particle density is 1.2 to 1.9 g/cc.  While Kirkland does not teach each layer of the one or more layers of a chromatographic surface material independently has an average pore volume of 0.15 to 1.5 cm3/g; one of ordinary skill in the art at the time the invention was effectively filed would recognize that the inverse of the particle density is representative of the average pore volume; one of ordinary skill in the art would recognize that 1.2 g/cc is equivalent to 0.83 cc/g and 1.9 g/cc is equivalent to 0.53 cc/g.
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed that an increase or decrease in average pore diameter, as taught above, will result in a predetermined pattern with increasing distance from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material. 
In regard to claim 35, Kirkland does not teach the predetermined pattern comprises an increase in average pore volume with increasing distance from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material.  However, Kirkland teaches the predetermined pattern comprises an increase in average pore diameter from the primary surface of the chromatographic core material to the outermost surface of the chromatographic material ([0035]).  
As the amount of sample processed and chromatographic properties are variables that can be modified, among others, by adjusting said specific pore volume relationship, the specific pore volume relationship would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed pore volume relationship cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the pore volume relationship in the material of modified Kirkland to obtain the desired balance between the amount of sample processed and chromatographic properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In regard to claims 38-39, Kirkland further teaches at least one layer of the one or more layers of a chromatographic surface material is an inorganic/organic hybrid material ([0044]).  Kirkland teaches an ionizable modifier which contains an amino group ([0062]; reading on claim 39). 
Kirkland does not explicitly teach a hydrophobic surface group.  
However, Kirkland teaches opposite charge layers of interpolated layers ([0058]).  Kirkland teaches negatively or positively charged water-soluble gums ([0059]).  Kirkland teaches choosing specific materials to provide the necessary charge ([0062]).  
It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate a hydrophobic surface group in order to achieve desired charge properties of the overall material. 
In regard to claim 75, Kirkland teaches the material further comprises a surface modification and wherein the material has been surface modified ([0067]-[0075]). 
Regarding limitations recited in claim 75, which are directed to method of making said chromatographic material (e.g. “by coating with a polymer by a combination of organic group and silanol group modification”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the chromatographic material as recited in the claims is the same as the chromatographic material disclosed by the prior art, as set forth above.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).
In regard to claim 87, Kirkland teaches a chromatographic device (abstract; [0002]; [0017]; [0036]).  Kirkland teaches an interior channel for accepting a packing material (abstract; [0002]; [0017]; [0036]).  Kirkland teaches a packed chromatographic bed comprising the chromatographic material of claim 1 (abstract; [0002]; [0017]; [0036]). 
Response to Arguments 
Applicant's arguments filed 2/17/2022 have been fully considered and an updated rejection is issued. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777